OPINION
By THE COURT:
This is an appeal on questions of law from the Common Pleas Court of Champaign County, Ohio, which rendered judgment for defendant.
Appellant does not specifically mention any claimed error but the tenor of his brief is that the judgment is against the manifest weight of the evidence.
On the sole determinative question of fact the evidence was in direct conflict. It was the duty of the Trial Court which tried the case without the intervention of a jury to weigh the evidence and determine whether the plaintiff sustained the burden of proof. The Trial Court in resolving the issue of fact against the plaintiff held that the plaintiff failed to prove by a preponderance of the evidence that the plaintiff’s trailer was covered by insurance at the time of the loss. There is sufficient evidence to support the judgment. We cannot conclude that the judgment is against the manifest weight of the evidence.
Judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.